DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Introduction
The following is a non-final Office Action in response to Applicant’s communications received on January 15, 2021. Claims 1-3, 5, 8-10, 12, 15-17 and 19 have been amended.
Currently claims 1-20 are pending. Claims 1, 8 and 15 are independent.  



Response to Amendments
The 35 U.S.C. § 112(b) rejection to claims 1, 8 and 15 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendment.
Applicant’s amendments to claims 1-3, 5, 8-10, 12, 15-17 and 19 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 is maintained.



Response to Arguments
Applicant’s arguments filed on January 15, 2021 have been fully considered but they are not persuasive.  
In the Remarks on page 13, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claims of the application are not directed to an abstract idea because: First, the features of the claims are not “concepts.” Second, the workflow processes are not “interactions between people.” Third, the claims do not recite “manually” performing any functions and interpreting them to include such a limitation does not meet the Office’s burden under Step 2A Prong 1 of evaluating the features of the claims both alone and in combination.
In response to Applicant’s argument, the Examiner respectfully disagrees. 
First, in determining whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon), the Supreme Court set forth a two-step framework in Alice Corp. v. CLS Bank Int’l, 573 S. Ct. 208, 217-218 (2014) (citing Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 S. Ct. 66, 75-77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 S. Ct. at 219 (“on their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 S. Ct. 593, 611 (2020)(“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). Here, claim 15 recites the steps of “receiving modification, replicating the modifications to workflow steps, configuring the workflow engine, asses each workflow step, classify the identified workflow steps…” are concepts of managing personal interactions between people (including social activities, teaching, and following rules or instructions), which fall within the certain methods of organizing human activity. Thus, the claim recites an abstract idea. See 2019 Revised Guidance. 84 Fed. Reg. 52.  
Second, workflow is the flow or amount of work to and from an office, department, or employee. See Dictionary.com. The Specification in the Background describes “Many organizations have existing workflow control system which manage the creating, processing, and transition of work efforts across a plurality of sequenced workflow steps. See ¶ 2. Thus, the concept of managing or arranging workflow processes is method of managing the creating, processing, and transition of work between people (e.g., following rules or instructions). 
Cf. Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344 (Fed. Cir. 2018) (noting that a nontechnical human activity of passing a note to a person who is in a meeting or conversation as illustration the invention’s focus, namely providing information to a person without interfering with the person’s primary activity). Thus, the recited receiving limitations fit squarely in the certain methods of organizing human activity category of the USPTO’s guidelines and, therefore, recite an abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. at 52 (listing exemplary methods of organizing human activity, including advertising, marketing or sales activity or behaviors, personal interactions, and following rules or instructions).


In the Remarks on page 18, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that even assuming, without conceding, that the language of claim 15 could be construed as directed to an abstract idea, the features are clearly integrated into a practical application of any abstract idea.
In response to Applicant’s argument, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. As can be seen in claim 15, beyond the abstract idea, the claim recites the additional elements of “a computing device comprising one or more processors and memory storing at least a workflow engine and a 


In the Remarks on page 20, Applicant argues that none of the cited documents, alone or in combination, teaches or suggest the features "configure the workflow engine based on logic of the workflow database, wherein the workflow database comprises a plurality of data tables including a first data tables including a logical arrangement of workflow steps, a second data table including a logical arrangement of workflow actions, and a third data table including a logical arrangement of workflow transitions and further including the replicated modifications, wherein the plurality of data tables are cross-referencing based on data element overlap," as recited in claim 1. However, Applicant’s arguments are directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.




Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 8 and 15 recite “a second computing device configured to be controlled by the workflow server” renders the claims indefinite because it is unclear how the second computing device is configured to be controlled by the workflow server. Applicant did not point out, nor was Examiner able to find this limitation in the Specification as originally filed.  Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 are directed to a computing device comprising at least one processor, which falls within the statutory category of a machine; claims 8-14 are directed to a non-transitory computer-readable media storing instructions, which falls within the statutory category of a product; claims 15-20 is directed to a method for workflow management, which falls within the statutory category of a process. Thus, Step-1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, here, claim 15 recites the following steps: (a) receiving modifications to one or more workflow steps, workflow actions and workflow transitions associated with a first workflow; (b) replicating the modifications to workflow steps, workflow actions and workflow transitions for the first workflow; (c) configuring the workflow engine based on logic of the workflow database; (d) asses each workflow step stored in the first data table to identify workflow steps which undergo workflow transitions responsive to performance of corresponding workflow actions; (e) classify the identified workflow steps as 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “a computing device comprising one or more processors and memory storing at least a workflow engine and a workflow database comprises a plurality of data tables”, “a first computing device for displaying a first user interface”, “a second computing device configured to be controlled by the workflow server”, and “a third computing device for displaying a third user interface”.  When given the broadest reasonable interpretation and in light of the Specification, a particular machine is not require for implementing the steps. The computing device is recited at a high level of generality, at best, this computing device is no more than a generic computer that invoked as a tool for receiving, displaying, and transmitting information over a network. However, simply implementing the abstract idea on a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a computing device comprising one or more processors and memory storing at least a workflow engine and a workflow database comprises a plurality of data tables”, “a first computing device for displaying a first user interface”, “a second computing device configured to be controlled by the workflow server”, and “a third computing device for displaying a third user interface”.  The computing device is recited at a high level of generality with the broadest reasonable interpretation comprising one or more processor and a memory that performs generic computer functions including receiving, manipulation and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); Electronic recordkeeping, Alice Corp., 134 S. Ct. 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of a computer itself, or effect an improvement to another technology or technical field; (2) apply or use of, a particular machine (MPEP 2106.05(b)); (3) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provide other meaningful limitations beyond generally linking the use of the judicial exception to a 
For the foregoing reasons, claims 15-20 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - server claims 1-7 and computer-readable storage media claims 8-14 parallel claims 15-20 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Singh et al., (US 2004/0172445, hereinafter: Singh), and in view of Agarwal et al., (US 2015/0356476, hereinafter: Agarwal), and further in view of Micucci et al., (US 2014/0181013, hereinafter: Micucci).
Regarding claim 1, Singh discloses a workflow control server, including: 
one or more processors (see Fig. 1, # 21 and ¶ 23 and claim 29); and 
memory storing at least a workflow engine, a workflow database, and computer-readable instructions that, when executed by the one or more processors (see Fig. 1, # 21, 22; Fig. 2, # 212, 213; ¶ 9, and ¶ 23), cause the workflow control server to: 
receive modifications to one or more workflow steps, workflow actions and workflow transitions associated with a first workflow stored in the workflow database (see Fig. 5, Fig. 7; ¶ 47, ¶ 57, ¶ 8, claim 1-2);
replicate (copy) the modifications to workflow step, workflow actions and workflow transitions for the first workflow stored in the workflow database (see ¶ 36-37, ¶ 54, ¶ 57);
configure the workflow engine based on logic of the workflow database, wherein the workflow database comprises a plurality of data tables (see Fig. 8; ¶ 31-34, ¶ 47, ¶ 57 and claim 2) including a first data tables including a logical arrangement of workflow steps, a second data table including a logical arrangement of workflow actions, and a third data table including a logical arrangement of workflow transitions and further including the replicated modifications, wherein the plurality of data tables are cross-referencing based on data element overlap;

classify the identified workflow steps as including valid workflow transitions (see ¶ 29, ¶ 46, ¶ 52);
based on the first trigger, call the workflow engine to execute at least a first workflow action (see ¶ 31-33, ¶ 37-41 and claim 12); 
responsive to performing at least the first workflow action, perform a first workflow transition to progress the work effort from the first workflow step to a second workflow step based on a logical interrelation between the first workflow step and the second workflow step stored in the workflow database (see ¶ 8, ¶ 31-33, ¶ 37, ¶ 42-47, ¶ 54 and claim 31). 

Singh discloses a user may enter commands (embedded in the digital signals) through input devices that causes the display output in a networked environment such as a remote computer (see ¶ 24-25). Singh further discloses a plurality of triggers associated with the workflow actions in the workflow engine for triggering the execution of state events (see ¶ 37-39 and ¶ 43). 
Singh does not explicitly disclose the following limitations; however, Agarwal in an analogous art for workflow integration discloses  
cause, based on commands embedded in one or more digital signals, the first computing device to display a first user interface comprising a plurality of first user interface elements, the first user interface corresponding to a first workflow step of a work effort related to the work effort request and the first workflow (see ¶ 6-7, ¶ 20-21, ¶ 39, ¶ 53, claim 26); 
receive, from a first computing device and via a web interface (see Fig. 1, # 102; ¶ 16: web browser interfaces), a work effort request corresponding to a plurality of workflow steps of the first workflow requiring actions performed by the workflow control server (see Fig. 3, # 323; ¶ 6, ¶ 39 and claim 15);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh with a first computing device as taught by Agarwal in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Singh discloses many workflow tables one for each workflow enabled data table (see ¶ 44).
Singh and Agarwal do not explicitly disclose the following limitations; however, Micucci in an analogous art for providing access in an on-demand database service discloses
a plurality of data tables including a first data tables including a logical arrangement of workflow steps, a second data table including a logical arrangement of workflow actions, and a third data table including a logical arrangement of workflow transitions and further including the replicated modifications, wherein the plurality of data tables are cross-referencing based on data element overlap (see Fig. 9A; ¶ 17, ¶ 101, ¶ 109, ¶ 144, ¶ 215, ¶ 251, ¶ 459-462);
responsive to transitioning from the first workflow step to the second workflow step, cause display of a second user interface on a second computing device configured to be controlled by the workflow server, the second user interface including a second plurality of workflow elements configured to receive one or more additional workflow triggers (see ¶ 30-32, ¶ 64-67, ¶ 39, ¶ 81, ¶ 97, ¶ 168, ¶ 426 and ¶ 433).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh and in view of Agarwal to include the feature as taught by Micucci in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution with various data tables, 

Regarding claim 2, Singh in view of Agarwal teaches all elements as discussed above. Singh further discloses the workflow control server of claim 1, wherein the memory stores further computer-readable instructions that, when executed by the one or more processors (see ¶ 22-23 and claim 2), cause the workflow control server to: 
 based on the second trigger, execute the workflow engine to perform at least a second workflow action (see ¶ 30-34, ¶ 36-37 and ¶ 43). 
Singh does not explicitly disclose a second computing device for performing the steps; However, Agarwal discloses 
receive, from the second computing device and through the second user interface, a second trigger associated with one or more of the second plurality of user interface elements (see Fig. 3, # 234, ¶ 5-7, ¶ 23,  ¶ 26, ¶ 37, ¶ 39 and claim 15); 
responsive to performing at least the second workflow action, perform a second workflow transition to conclude the work effort in the first workflow (see ¶ 6-7, ¶ 39-40 and claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh with a second computing device as taught by Agarwal in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, Singh in view of Agarwal teaches all elements as discussed above. Singh further discloses the workflow control server of claim 2, wherein the memory stores 
 based on the third trigger, calibrate one or more of the workflow engine and the workflow database (see ¶ 6, ¶ 36-37, ¶ 42-43 and ¶ 54).  
Singh does not explicitly disclose a third computing device for performing the steps; However, Agarwal discloses 
based on performing the second workflow transition to conclude the work effort in the first workflow, cause a third computing device to display a third user interface comprising a plurality of third user interface elements, the third user interface corresponding to a workflow processing assessment interface (see Abstract; Fig. 3, # 238, ¶ 5-7, ¶ 23, ¶ 26, ¶ 37, ¶ 53 and claims 15, 29 and 33); and
receive, from the third computing device and through the third user interface, a third trigger associated with one or more of the third plurality of user interface elements, the third trigger including feedback (comment) associated with each workflow step, workflow action and workflow transition in the first workflow (see ¶ 6, ¶ 23; ¶ 38-39 and claims 15, 29 and 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh with a third computing device as taught by Agarwal in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4, Singh in view of Agarwal teaches all elements as discussed above. Singh further discloses the workflow control server of claim 3, wherein the memory stores further computer-readable instructions that, when executed by the one or more processors (see ¶ 22-23 and claim 2), cause the workflow control server to: 


Regarding claim 8,  Singh discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing device comprising one or more processors and memory storing at least a workflow engine and a workflow database (see ¶ 22-23 and claim 2), cause the computing device to: 
receive modifications to one or more workflow steps, workflow actions and workflow transitions associated with a first workflow stored in the workflow database (see Fig. 5, Fig. 7; ¶ 47, ¶ 57, ¶ 8, claim 1-2);
replicate (copy) the modifications to workflow step, workflow actions and workflow transitions for the first workflow stored in the workflow database (see ¶ 36-37, ¶ 54, ¶ 57);
configure the workflow engine based on logic of the workflow database, wherein the workflow database comprises a plurality of data tables (see Fig. 8; ¶ 31-34, ¶ 47, ¶ 57 and claim 2) including a first data tables including a logical arrangement of workflow steps, a second data table including a logical arrangement of workflow actions, and a third data table including a logical arrangement of workflow transitions and further including the replicated modifications, wherein the plurality of data tables are cross-referencing based on data element overlap;
assess each workflow step stored in the first data table to identify workflow steps which undergo workflow transitions responsive to performance of corresponding workflow actions (see ¶ 8, ¶ 30-31);
classify the identified workflow steps as including valid workflow transitions (see ¶ 29, ¶ 46, ¶ 52);
based on the first trigger, call the workflow engine to execute at least a first workflow action (see ¶ 33, ¶ 37-41 and claim 12); 
responsive to performing at least the first workflow action, perform a first workflow transition to progress the work effort from the first workflow step to a second workflow step 

Singh discloses a user may enter commands (embedded in the digital signals) through input devices that causes the display output in a networked environment such as a remote computer (see ¶ 24-25). Singh further discloses a plurality of triggers associated with the workflow actions in the workflow engine for triggering the execution of state events (see ¶ 37-39 and ¶ 43). 
Singh does not explicitly disclose the following limitations; however, Agarwal in an analogous art for workflow integration discloses
cause, based on commands embedded in one or more digital signals, the first computing device to display a first user interface comprising a plurality of first user interface elements, the first user interface corresponding to a first workflow step of a work effort related to the work effort request and the first workflow (see ¶ 6-7, ¶ 20-21, ¶ 39, ¶ 53, claim 26); 
receive, from a first computing device and via a web interface (see Fig. 1, # 102; ¶ 16: web browser interfaces), a work effort request corresponding to a plurality of workflow steps of the first workflow requiring actions performed by the workflow control server (see Fig. 3, # 323; ¶ 6, ¶ 39 and claim 15); and
receive, from the first computing device and through the first user interface, a first trigger associated with one or more of the first plurality of user interface elements (see ¶ 5-7, ¶ 26,  Claim 15); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh with a first computing device as taught by Agarwal in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Singh and Agarwal do not explicitly disclose the following limitations; however, Micucci in an analogous art for providing access in an on-demand database service discloses
a plurality of data tables including a first data tables including a logical arrangement of workflow steps, a second data table including a logical arrangement of workflow actions, and a third data table including a logical arrangement of workflow transitions and further including the replicated modifications, wherein the plurality of data tables are cross-referencing based on data element overlap (see Fig. 9A; ¶ 17, ¶ 101, ¶ 109, ¶ 144, ¶ 215, ¶ 251, ¶ 459-462);
responsive to transitioning from the first workflow step to the second workflow step, cause display of a second user interface on a second computing device configured to be controlled by the workflow server, the second user interface including a second plurality of workflow elements configured to receive one or more additional workflow triggers (see ¶ 30-32, ¶ 64-67, ¶ 39, ¶ 81, ¶ 97, ¶ 168, ¶ 426 and ¶ 433).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh and in view of Agarwal to include the feature as taught by Micucci in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution with various data tables, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, Singh in view of Agarwal teaches all elements as discussed above. Singh further discloses the one or more non-transitory computer-readable media of claim 8, storing additional instructions that, when executed by the computing device comprising the one or more processors and the memory storing at least the workflow engine and the workflow database (see Fig. 1, # 21, 22; Fig. 2, # 212, 213; ¶ 9, and ¶ 23), cause the computing device to:
 based on the second trigger, execute the workflow engine to perform at least a second workflow action (see ¶ 30-34, ¶ 36-37 and ¶ 43).


receive, from the second computing device and through the second user interface, a second trigger associated with one or more of the second plurality of user interface elements (see Fig. 3, # 234, ¶ 5-7, ¶ 23,  ¶ 26, ¶ 37, ¶ 39 and claim 15); 
responsive to performing at least the second workflow action, perform a second workflow transition to conclude the work effort in the first workflow (see ¶ 6-7, ¶ 39-40 and claim 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh with a second computing device as taught by Agarwal in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claim 10, Singh in view of Agarwal teaches all elements as discussed above. Singh further discloses the one or more non-transitory computer-readable media of claim 9, storing additional instructions that, when executed by the computing device comprising the one or more processors and the memory storing at least the workflow engine and the workflow database (see Fig. 1, # 21, 22; Fig. 2, # 212, 213; ¶ 9, and ¶ 23), cause the computing device to: 
based on the third trigger, calibrate one or more of the workflow engine and the workflow database (see ¶ 6, ¶ 36-37, ¶ 42-43 and ¶ 54). 

Singh does not explicitly disclose the following limitations; However, Agarwal discloses
based on performing the second workflow transition to conclude the work effort in the first workflow, cause a third computing device to display a third user interface comprising a plurality of third user interface elements, the third user interface corresponding to a workflow processing assessment interface (see Abstract; Fig. 3, # 238, ¶ 5-7, ¶ 23, ¶ 26, ¶ 37, ¶ 53 and claims 15, 29 and 33); 
receive, from the third computing device and through the third user interface, a third trigger associated with one or more of the third plurality of user interface elements, the third 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh with a third computing device as taught by Agarwal in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11, Singh in view of Agarwal teaches all elements as discussed above. Singh further discloses the one or more non-transitory computer-readable media of claim 10, storing additional instructions that, when executed by the computing device comprising the one or more processors and the memory storing at least the workflow engine and the workflow database (see Fig. 1, # 21, 22; Fig. 2, # 212, 213; ¶ 9, and ¶ 23), cause the computing device to: 
based on the third trigger, update the logical arrangement of the workflow steps, workflow actions, and workflow transitions of the one or more data tables of the workflow database (see ¶ 32-34, ¶ 38-39, ¶ 47 and claim 12).  

Regarding claim 15, Singh discloses a method, comprising: 
at a computing device comprising one or more processors and memory storing at least a workflow engine and a workflow database (see Fig. 1, # 21, 22; Fig. 2, # 212, 213; ¶ 9, and ¶ 23): 
receiving modifications to one or more workflow steps, workflow actions and workflow transitions associated with a first workflow stored in the workflow database (see Fig. 5, Fig. 7; ¶ 47, ¶ 57, ¶ 8, claim 1-2);
replicating the modifications to workflow step, workflow actions and workflow transitions for the first workflow stored in the workflow database (see ¶ 36-37, ¶ 54, ¶ 57);
configuring the workflow engine based on database logic of the workflow database, wherein the workflow database comprises a plurality of data tables (see Fig. 8; ¶ 31-34, ¶ 47, ¶ 57 and claim 2) including a first data tables including a logical arrangement of workflow steps, a 
assess each workflow step stored in the first data table to identify workflow steps which undergo workflow transitions responsive to performance of corresponding workflow actions (see ¶ 8, ¶ 30-31);
classify the identified workflow steps as including valid workflow transitions (see ¶ 29, ¶ 46, ¶ 52);
based on the first trigger, call the workflow engine to execute at least a first workflow action (see ¶ 31-33, ¶ 37-41 and claim 12);
responsive to performing at least the first workflow action, perform a first workflow transition to progress the work effort from the first workflow step to a second workflow step based on a logical interrelation between the first workflow step and the second workflow step stored in the workflow database (see ¶ 8, ¶ 31-33, ¶ 37, ¶ 42-47, ¶ 54 and claim 31).

Singh discloses a user may enter commands (embedded in the digital signals) through input devices that causes the display output in a networked environment such as a remote computer (see ¶ 24-25). Singh further discloses a plurality of triggers associated with the workflow actions in the workflow engine for triggering the execution of state events (see ¶ 37-39 and ¶ 43). 
Singh does not explicitly disclose the following limitations; however, Agarwal in an analogous art for workflow integration discloses  
causing, based on commands embedded in one or more digital signals, the first computing device to display a first user interface comprising a plurality of first user interface elements, the first user interface corresponding to a first workflow step of a work effort related to the work effort request and the first workflow (see ¶ 6-7, ¶ 20-21, ¶ 39, ¶ 53, claim 26); 
 receiving, from a first computing device and via a web interface (see Fig. 1, # 102; ¶ 16: web browser interfaces), a work effort request corresponding to a plurality of workflow steps of 
receiving, from the first computing device and through the first user interface, a first trigger associated with one or more of the first plurality of user interface elements (see ¶ 5-7, ¶ 26,  Claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh with a first computing device as taught by Agarwal in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Singh discloses many workflow tables one for each workflow enabled data table (see ¶ 44).
Singh and Agarwal do not explicitly disclose the following limitations; however, Micucci in an analogous art for providing access in an on-demand database service discloses
a plurality of data tables including a first data tables including a logical arrangement of workflow steps, a second data table including a logical arrangement of workflow actions, and a third data table including a logical arrangement of workflow transitions and further including the replicated modifications, wherein the plurality of data tables are cross-referencing based on data element overlap (see Fig. 9A; ¶ 17, ¶ 101, ¶ 109, ¶ 144, ¶ 215, ¶ 251, ¶ 459-462);
responsive to transitioning from the first workflow step to the second workflow step, cause display of a second user interface on a second computing device configured to be controlled by the workflow server, the second user interface including a second plurality of workflow elements configured to receive one or more additional workflow triggers (see ¶ 30-32, ¶ 64-67, ¶ 39, ¶ 81, ¶ 97, ¶ 168, ¶ 426 and ¶ 433).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh and in view of Agarwal to include the feature as taught by Micucci in order to gain the commonly understood benefit of 

Regarding claim 16, Singh in view of Agarwal teaches all elements as discussed above. Singh further discloses the method of claim 15, further comprising: 
based on the second trigger, executing the workflow engine to perform at least a second workflow action (see ¶ 30-34, ¶ 36-37 and ¶ 43). 

Singh does not explicitly disclose the following limitations; However, Agarwal discloses
receiving, from the second computing device and through the second user interface, a second trigger associated with one or more of the second plurality of user interface elements (see Fig. 3, # 234, ¶ 5-7, ¶ 23,  ¶ 26, ¶ 37, ¶ 39 and claim 15);
responsive to performing at least the second workflow action, performing a second workflow transition to conclude the work effort in the first workflow (see ¶ 6-7, ¶ 39-40 and claim 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh with a second computing device as taught by Agarwal in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17, Singh discloses the method of claim 16, further comprising: 
based on the third trigger, Calibrate one or more of the workflow engine and the workflow database (see ¶ 6, ¶ 36-37, ¶ 42-43 and ¶ 54).

Singh does not explicitly disclose the following limitations; However, Agarwal discloses 

receiving, from the third computing device and through the third user interface, a third trigger associated with one or more of the third plurality of user interface elements, the third trigger including feedback associated with each workflow step, workflow action and workflow transition in the first workflow (see ¶ 6, ¶ 23; ¶ 38-39 and claims 15, 29 and 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client computer of Singh with a third computing device as taught by Agarwal in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18, Singh in view of Agarwal teaches all elements as discussed above. Singh further discloses the method of claim 17, further comprising: 
based on the third trigger, updating the logical arrangement of the workflow steps, workflow actions, and workflow transitions of the one or more data tables of the workflow database (see ¶ 32-34, ¶ 38-39, ¶ 47 and claim 12). 
 

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Singh and in view of Agarwal as applied to claims 1-4, 8-11 and 15-18 above, and further in view of Kumar et al., (US 2017/0147296, hereinafter: Kumar). 
Regarding claim 5, Singh in view of Agarwal teaches all elements as discussed above. Singh  further discloses the workflow control server of claim 4, wherein the memory further stores a stateless workflow library, and wherein the workflow engine calls operations from the 
Singh discloses a database for storing the workflow operations in a database (see ¶ 42-43).
Singh and Agarwal do not explicitly a workflow library; however, Kumar in an analogous art for managing workflow development discloses the memory stores a workflow library (see Fig. 1, # 118; ¶ 39 and ¶ 82).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the workflow database of Singh with the workflow library as taught by Kumar in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, Singh in view of Agarwal and Kumar teaches all elements as discussed above. Singh further discloses the workflow control server of claim 5, wherein the memory stores further computer-readable instructions that, when executed by the one or more processors (see Fig. 1, # 21, 22; Fig. 2, # 212, 213; ¶ 9, and ¶ 23), cause the workflow control server to: based on the third trigger, update the workflow library and the workflow engine (see ¶ 6, ¶ 37, ¶ 42-43 and ¶ 54).
Singh discloses a database for storing the workflow operations in a database (see ¶ 42-43).
Singh and Agarwal do not explicitly a workflow library; however, Kumar in an analogous art for managing workflow development discloses a workflow library (see Fig. 1, # 118; ¶ 39 and ¶ 82).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the workflow database of Singh with the workflow library as taught by Kumar in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational 
  
Regarding claim 7, Singh in view of Agarwal and Kumar teaches all elements as discussed above. Singh further discloses the workflow control server of claim 5, wherein the workflow library is configured based on the logical arrangement of the workflow steps, workflow actions, and workflow transitions of the one or more data tables of the workflow database (see ¶ 24, ¶ 31-33, ¶ 39 and ¶ 42). 
Singh discloses a database for storing the workflow operations in a database (see ¶ 42-43).
Singh and Agarwal do not explicitly a workflow library; however, Kumar in an analogous art for managing workflow development discloses a workflow library (see Fig. 1, # 118; ¶ 39 and ¶ 82).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the workflow database of Singh with the workflow library as taught by Kumar in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claim 12, Singh in view of Agarwal teaches all elements as discussed above. Singh further discloses the one or more non-transitory computer-readable media of claim 11, wherein the memory of the computing devices stores a stateless workflow library, and wherein the workflow engine calls operations from the workflow library to perform the first workflow transition and the second workflow transition (see ¶ 33-35, ¶ 37-39, ¶ 47 and ¶ 53). 

Singh discloses a database for storing the workflow operations in a database (see ¶ 42-43).

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the workflow database of Singh with the workflow library as taught by Kumar in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Singh in view of Agarwal and Kumar teaches all elements as discussed above. Singh further discloses the one or more non-transitory computer-readable media of claim 12, storing additional instructions that, when executed by the computing device comprising the one or more processors and the memory storing at least the workflow engine and the workflow database (see Fig. 1, # 21, 22; Fig. 2, # 212, 213; ¶ 9, and ¶ 23), cause the computing device to: based on the third trigger, update the workflow library and the workflow engine (see ¶ 6, ¶ 37, ¶ 42-43 and ¶ 54).
Singh discloses updating the workflow operations in a database (see ¶ 42-43).
Singh and Agarwal do not explicitly a workflow library; however, Kumar in an analogous art for managing workflow development discloses a workflow library (see Fig. 1, # 118; ¶ 39 and ¶ 82).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the workflow database of Singh with the workflow library as taught by Kumar in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14, Singh in view of Agarwal and Kumar teaches all elements as discussed above. Singh further discloses the one or more non-transitory computer-readable media of claim 12, wherein the workflow library is configured based on the logical arrangement of the workflow steps, workflow actions, and workflow transitions of the one or more data tables of the workflow database (see ¶ 24, ¶ 31-33, ¶ 39 and ¶ 42). 

Singh discloses a database for storing the workflow operations in a database (see ¶ 42-43).
Singh and Agarwal do not explicitly a workflow library; however, Kumar in an analogous art for managing workflow development discloses a workflow library (see Fig. 1, # 118; ¶ 39 and ¶ 82).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the workflow database of Singh with the workflow library as taught by Kumar in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claim 19, Singh in view of Agarwal and Kumar teaches all elements as discussed above. Singh further discloses the method of claim 18, wherein the memory of the computing device further stores a stateless workflow library, and wherein the workflow engine calls operations from the workflow library to perform the first workflow transition and the second workflow transition (see ¶ 33-35, ¶ 37-39, ¶ 47 and ¶ 53).  
 Singh discloses a database for storing the workflow operations in a database (see ¶ 42-43).
Singh and Agarwal do not explicitly a workflow library; however, Kumar in an analogous art for managing workflow development discloses the memory stores a workflow library (see Fig. 1, # 118; ¶ 39 and ¶ 82).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the workflow database of Singh with the workflow 

Regarding claim 20, Singh in view of Agarwal and Kumar teaches all elements as discussed above. Singh further discloses the method of claim 19, wherein the workflow library is configured based on the logical arrangement of the workflow steps, workflow actions, and workflow transitions of the one or more data tables (see ¶ 24, ¶ 31-33, ¶ 39 and ¶ 42).
Singh discloses a database for storing the workflow operations in a database (see ¶ 42-43).
Singh and Agarwal do not explicitly a workflow library; however, Kumar in an analogous art for managing workflow development discloses a workflow library (see Fig. 1, # 118; ¶ 39 and ¶ 82).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the workflow database of Singh with the workflow library as taught by Kumar in order to gain the commonly understood benefit of such adaption, such as maximizing the usability of client/server application, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapman et al., (US 10628767 B2) discloses a method for workflow management comprising managing the flow of work items, generating, reviewing and correcting medical encounter transactions.  
Yelisetty et al., (US 2014/0379415) discloses a social collaboration workflow system for identifying a current activity associated with the user device based on the identified location.
Lynn et al., (US 2003/0200527) discloses a workflow processing framework provides common objects and business processes for the creation of an enterprise-wide workflow processing system.
Kanaya et al., (US 6493675 B1) discloses a system for managing a series of operation according to a predetermined work flow, and supporting the successful performance of the series of operations by a plurality of users, and to direct a computer to manage the operations and support the successful performance of the operations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAN G CHOY/Primary Examiner, Art Unit 3624